This is a petition by appellee, deputy solicitor for Lawrence county, for the writ of mandamus commanding appellant to pay over to him solicitor's fees as provided by the act of September 29, 1920, (Gen.  Loc. Acts, Sp. Sess. 1920, p. 171), entitled "An act to amend section 10 of an act entitled 'An act to regulate the trial of misdemeanors in Lawrence county, approved August 29, 1919.' " Respondent bases his refusal on the ground of the alleged constitutional invalidity of the act of September 29, 1920.
In so far as respondent's objection is based on section 105 of the Constitution all that needs to be said was said in the recent case of Board of Revenue of Jefferson County v. Kayser,205 Ala. 289, 88 So. 19, and the several cases therein cited, namely, Brandon v. Askew, 172 Ala. 160, 54 So. 605; Ensley v. Simpson, 166 Ala. 366, 52 So. 61; Dunn v. Dean,196 Ala. 486, 71 So. 709; State ex rel. Brandon v. Prince,199 Ala. 444, 74 So. 939.
The act in question is said also to offend against section 45 of the Constitution, which prescribes, inter alia, that —
"Each law shall contain but one subject, which shall be clearly expressed in its title."
So far as concerns subject-matter, the title of the act of September 29, 1920, is section 10 of the act of August 29, 1919 (Gen. Acts 1919, p. 86), and of course the first-named act contains but one subject, and that is clearly expressed in its title. Nor is there any reason to doubt that the subject of section 10 of the act of August 29, 1919, is included within the clear definition of the title of that act. The act enlarges the criminal jurisdiction of the county court of Lawrence county, and section 10 requires the deputy solicitor for the county — or if there be no deputy solicitor, a solicitor to be appointed by the circuit solicitor — to prosecute all cases, and provides his compensation out *Page 247 
of fees to be collected and paid to him in the manner provided by section 6634 of the Code of 1907. This provision for the compensation of the deputy solicitor was cognate to the subject expressed in the title, namely, the regulation of the trial of misdemeanors, and is therefore innocuous to that part of section 45 of the Constitution quoted above. By way of authority we deem it sufficient to say that this subject has had repeated consideration in this court, and to refer to the note on page 119 of Mayfield's Annotated Constitution, where many of the cases are cited. Our decisions on this subject may be summed up in the following language:
"When the subject is expressed in general terms, everything which is necessary to make a complete enactment in regard to it, or which results as a complement of the thought contained in the general expression, is included in, and authorized by it." Ballentyne v. Wickersham, 75 Ala. 533.
It is further said in the brief for the appellant that the act in question violates subsection 24 of section 104 of the Constitution, where it is forbidden that the Legislature pass any special, private or local law "creating, increasing or decreasing fees, percentages or allowances of public officers." By the general law, section 6634, the fees to be taxed as solicitor's fees are fixed for all classes of criminal cases. That law is not disturbed in the least by the present act. As we have already pointed out, the criminal jurisdiction of the county court is enlarged, in truth a new court is established. Also new duties are imposed upon the deputy solicitor; he is required to give his services in causes which previously had been triable in the circuit court. It was competent for the Legislature to award to him compensation for these new services of a substantial sort, and to prescribe that his compensation should be confined within a fixed limit or should include all fees earned by him. State ex rel. Brandon v. Prince, supra. A similar act was sustained in Roden v. Griffin, 179 Ala. 633,60 So. 925; but, it must be said, there was no objection to it on account of section 104 of the Constitution.
We have considered only such objections to the act as were raised in the trial court and have been urged in the brief of counsel for appellant.
The judgment of the circuit court is affirmed.
Affirmed.
All the Justices concur, except MILLER, J., who dissents.
                              On Rehearing.